--------------------------------------------------------------------------------

EXHIBIT 10.6
 
CAI INTERNATIONAL, INC.
 
SEPARATION AGREEMENT AND GENERAL RELEASE
 
THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”), is entered
into by and between CAI International, Inc., a Delaware corporation (the
“Company”) and Nadine Teixeira (“Ms. Teixeira”) as of the date this Agreement is
signed by Ms. Teixeira.
 
This Agreement is an important document which should be examined carefully
before signing.  Ms. Teixeira should seek the advice of anyone she needs to
consult in order to make an informed decision, including her legal and tax
advisors.  Ms. Teixeira is specifically notified that this Agreement releases
any and all claims that she may have under the Age Discrimination in Employment
Act.  The Company advises Ms. Teixeira to consult with an attorney prior to
signing this Agreement.  Ms. Teixeira, who is herself an experienced attorney,
understands and recognizes the significance and importance of the releases and
waivers she is giving by entering into this Agreement.
 
W I T N E S S E T H:
 
WHEREAS, Ms. Teixeira has been employed by the Company as Vice President,
International Legal Affairs; and
 
WHEREAS, Ms. Teixeira and the Company wish to enter into an agreement to clarify
and memorialize the terms of Ms. Teixeira’s separation from the Company, as well
as any continuing obligations of the parties to one another following the end of
the employment relationship.
 
NOW, THEREFORE, in consideration of the premises and the covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned parties hereby
agree as follows:
 
1.            Termination of Employment. Pursuant to Ms. Teixeira’s resignation,
Ms. Teixeira’s employment with the Company will cease on September 19, 2012 (the
“Separation Date”).  Ms. Teixeira understands that she will have no further
responsibilities to the Company as an employee and Executive Officer following
the Separation Date.  However, Ms. Teixeira will have non-employment
responsibilities to the Company as provided in Section 2, below.  Ms.
Teixeira acknowledges that her coverage under the Company’s group health plans
will cease on September 30, 2012, unless she timely (and properly) elects COBRA
or CAL-COBRA, as applicable.
 
2.             Transition to Outside Counsel Relationship.
 
(a)           Ms. Teixeira is an attorney licensed and admitted to practice in
California and in good standing in California.  The Company wishes to retain Ms.
Teixeira, and Ms. Teixeira wishes to be retained by the Company, to perform
legal services as an outside attorney for the Company.  Ms. Teixeira and the
Company agree that in performing such legal services, Ms. Teixeira will be an
independent contractor, not an employee of the Company.  To effectuate this
retention, Ms. Teixeira and the Company intend to enter into a separate retainer
agreement for such legal services.  Although such separate retainer agreement
will be controlling as to all matters addressed therein, Ms. Teixeira and the
Company presently intend that such retainer agreement will be in effect at least
until the end of calendar year 2012 (such period, the "Retainer Period"), that
the monthly retainer fee will be in the amount of twenty-three thousand two
hundred and five dollars ($23,205), which shall be pro-rated for the month of
September, that Ms. Teixeira will be free to have other clients (subject to
compliance with her obligations under the California Rules of Professional
Conduct to avoid conflicts of interest), and that Ms. Teixeira will not be
required to spend time equivalent to full-time employment performing her legal
services to the Company under the retainer agreement.  During the Retainer
Period, Ms. Teixeira will have access to and use of her Company-provided
telephone and computer. The pro-rated September retainer fee shall be paid on
the last business day of September and the monthly retainer fee for subsequent
months shall be paid on a semi-monthly basis. If requested by the Company, Ms.
Teixeira will submit an invoice or invoices for the retainer.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           In addition to rendering legal advice and other legal services to
the Company pursuant to such retainer agreement, Ms. Teixeira agrees to act in
good faith and take the following actions during the period of her retention:
 
(i)           provide all Company documents, any devices, records, data, notes,
marketing reports, proposals, lists, correspondence, specifications, materials,
and equipment in her possession to the Company, including any back-up documents
relating to the Company's legal matters that Ms. Teixeira has worked on during
her tenure with the Company; and
 
(ii)          make herself available to other Company employees to answer
questions related to Ms. Teixeira’s former duties with the Company.
 
(c)           Ms. Teixeira recognizes and agrees that the Company’s commitments
and undertakings set out in section 2(a) above are not required by the Company’s
policies or procedures absent execution of this Agreement, or by any contractual
obligation of the Company other than this Agreement, or by any operation of
law.  In addition to the foregoing, the Company will pay to Ms. Teixeira, at the
end of the Revocation Period, the lump sum of seventy-eight thousand seven
hundred fifty dollars ($78,750).  Ms. Teixeira recognizes and agrees that the
Company’s commitment in section 2(a) to enter into a retainer agreement on terms
favorable to Ms. Teixeira, together with such cash payment to her of $78,750,
constitute valid consideration for Ms. Teixeira entering into this Agreement.
 
3.             Equity Matters; No Other Severance. Ms. Teixeira holds an option
to purchase up to 10,000 shares of the Company's common stock, granted on June
5, 2009 and an option to purchase up to 4,000 shares of the Company's common
stock, granted on June 12, 2012 (collectively, the "Option").  The parties agree
that, so long as Ms. Teixeira is providing the services outlined in the retainer
agreement during the Retainer Period, (a) the Option will continue to vest as
provided in the Stock Option Grant Notices and Stock Option Agreements
evidencing the Option, (b) the unvested portion of the Option will terminate on
the last day of the Retainer Period and (c) the Option's post-termination
exercise period shall not begin until the last day of the Retainer Period.  Ms.
Teixeira acknowledges and agrees that, other than the Option, she holds no other
stock, option, equity or other ownership interest in the Company and has no
rights to receive any other stock, option, equity or other ownership interest in
the Company.  The Option was originally granted with the intention that it
qualify for beneficial tax treatment as an incentive stock option.  Ms. Teixeira
further acknowledges that, in order to preserve the beneficial tax treatment as
an incentive stock option, Ms. Teixeira must exercise the Option within three
months of the Separation Date.
 
 
2

--------------------------------------------------------------------------------

 
 
4.             General Release of Claims.
 
(a)          Ms. Teixeira, on behalf of Ms. Teixeira and Ms. Teixeira’s heirs,
representatives, agents, beneficiaries, affiliates, assigns and successors,
hereby expressly waives, releases and forever discharges any and all claims,
complaints, demands, suits, actions and causes of action against the Company and
releases the Company (including, for the purposes of the release of claims in
this Agreement, the Company’s past and present employees, officers, directors,
stockholders, partners, successors, predecessors, subsidiaries, affiliated and
successor entities, assigns, managers, attorneys, agents, and representatives)
from any and all claims, demands, actions, causes of action, obligations,
damages and liabilities whatsoever, whether or not now known, suspected or
claimed, which Ms. Teixeira ever had, now has, claims to have had, or hereafter
may have, whether in Ms. Teixeira’s own right or by assignment, transfer or
grant from any other person or entity, upon or by reason of any matter, cause or
thing whatsoever, against the Company up to and including the Effective Date (as
defined below), including without limitation any claims for costs or attorneys’
fees, whether asserted prior to or after the Effective Date.  It is understood
that this release includes, but is not limited to, any claims for damages of any
kind whatsoever, arising out of Ms. Teixeira’s employment, any claims for wages,
salary, bonus, or commission, or any torts, any contracts, express or implied,
any covenant of good faith and fair dealing, express or implied, any theory of
unlawful discharge, any legal restriction on the Company’s right to terminate
service providers, or any federal, state or other governmental statute or
ordinance, including, without limitation, the Civil Rights Acts of 1964 and
1991, the Americans with Disabilities Act, the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, the Family and Medical Leave Act,
the California Fair Employment and Housing Act, the California Family Rights
Act, the Employee Retirement Income Security Act, all as amended, and any other
federal, state or local laws or regulations concerning discrimination or
harassment, wrongful termination, wages, hours, benefits, or conditions of
employment, including without limitation the San Francisco Paid Sick Leave
Ordinance, San Francisco Municipal/Police Code Article 33, and San Francisco
Administrative Code Chapters 12A, 12B and 12C.  Ms. Teixeira represents that Ms.
Teixeira has not filed any complaints, charges or lawsuits against Company with
any governmental agency or any court.  Ms. Teixeira further represents that she
has not transferred to any person or entity any rights, causes of action, or
claims released in this Agreement.
 
(b)          Ms. Teixeira further acknowledges that this Agreement does not
cover any claim or right Ms. Teixeira cannot waive as a matter of law, such as
rights to workers compensation benefits or unemployment benefits.  This
Agreement does not affect the rights and responsibilities of the Equal
Employment Opportunity Commission (“EEOC”) to enforce the laws in its
jurisdiction, nor does it purport to interfere with the protected right of an
employee to file a charge or participate in an investigation or proceeding
conducted by the EEOC under such laws. This waiver and release shall not waive
or release claims where the events in dispute first arise after execution of
this Agreement, nor shall it preclude Ms. Teixeira or Company from claims
brought for the exclusive purpose of enforcing their respective rights under
this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
5.             Release of Unknown Claims.  Ms. Teixeira may later discover facts
different from or in addition to those she knows or believes to be true
regarding the claims released in this Agreement.  Ms. Teixeira intends to
release all unknown as well as known claims hereby, and she agrees that this
Agreement shall remain effective even if Ms. Teixeira later discovers different
or additional facts that, if known to her, would have influenced her decisions
about this Agreement.  Ms. Teixeira waives (i) all rights that she may have
based on any unknown and undiscovered facts, and (ii) all rights that are
provided in California Civil Code Section 1542, which provides as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
6.             Non-Disparagement.
 
Ms. Teixeira agrees to refrain from any disparagement, defamation, libel or
slander of the Company, including its prospects, products or services (together,
the “Company Business”), its employees, directors, consultants, advisors, agents
or representatives (the “Company People”), or its business reputation, or and
further agrees to refrain from any tortious interference with the contracts and
relationships of the Company.  Ms. Teixeira further agrees that she will not
otherwise intentionally engage in conduct that is not in good faith and that is
intended to disrupt, damage, impair or interfere with the Company Business, the
Company People, and the Company’s reputation.  To the extent Ms.
Teixeira becomes aware of any person or entity that, based in part on
information or interaction with Ms. Teixeira, develops a disparaging impression
of the foregoing, Ms. Teixeira will promptly so notify the Company and provide
detail around the circumstances in which such situation has arisen.
 
7.             Consideration Period.  Ms. Teixeira understands she has 21 days
from the date she received this Agreement to carefully review and consider
whether to sign it.  The Company has advised her to consult an attorney before
signing.  Ms. Teixeira understands that if she signs this Agreement, she will
have another 7 days (the “Revocation Period”) to change her mind and revoke
it.  To revoke this Agreement, Ms. Teixeira understands she must do so in
writing, delivered to Timothy B. Page, Chief Financial Officer at the Company,
within the Revocation Period.  Ms. Teixeira understands this Agreement will not
take effect, and that she will not receive the consideration under Section 2 of
this Agreement, until after the Revocation Period expires and provided she has
not revoked the Agreement (such date of expiry of the Revocation Period, without
revocation, shall be the “Effective Date”).
 
8.             Knowing and Voluntary Agreement; Drafting.  Ms. Teixeira
represents and agrees that she has read this Agreement, understands its terms
and the scope of the general release contained in Sections 4 and 5 above, and
has entered into this Agreement without duress or coercion from any source.  Ms.
Teixeira knows this Agreement is final and binding, and has signed it
voluntarily. Ms. Teixeira has had the opportunity to consult legal counsel of
her choice, has in fact been advised to do so, and has either done so or
knowingly waived the right to do so.  The parties acknowledge that this
Agreement was mutually drafted and that no provision shall be construed against
either party as the drafter.
 
 
4

--------------------------------------------------------------------------------

 
 
9.             No Admissions.  This Agreement should not be construed as an
admission or a statement of any party that such party has acted wrongfully or
unlawfully.  Each party expressly denies any wrongful or unlawful action.
 
10.           Entire Agreement.  This Agreement sets forth the entire
understanding between the parties and supersedes any prior agreements or
understandings, express or implied, pertaining to the terms of Ms. Teixeira’s
employment with Company and the termination of the employment relationship.  Ms.
Teixeira acknowledges that in executing this Agreement, Ms. Teixeira does not
rely upon any oral representation or statement by any representative of Company
affecting the subject matter of this Agreement.
 
11.           Severability.  If any provision in this Agreement is found to be
unenforceable, it will not affect the enforceability of the remaining provisions
and the rest of this Agreement shall continue in effect to the fullest extent
possible.  Any court or tribunal of competent jurisdiction shall have the power
to modify any unenforceable provision as necessary to comply with applicable law
and to make this Agreement enforceable to the maximum extent allowed.
 
12.           Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of California as applied to agreements among
California residents entered into and to be performed entirely within
California, without giving effect to principles of conflicts of laws, and the
sole venue for any action to enforce this Agreement, or arising out of this
Agreement, shall be San Francisco County, California.
 
13.           Successors and Assigns.  Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties.  Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
14.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
 [Remainder of Page Intentionally Left Blank]
 
 
5

--------------------------------------------------------------------------------

 
 
The parties hereto have executed this Separation Agreement and General Release
as of the date indicated below.
 

 
THE COMPANY:
         
CAI INTERNATIONAL, INC.
   
a Delaware corporation
         
By:
 /s/ Timothy B. Page
   
Timothy B. Page, Chief Financial Officer
                   
Dated: September 12, 2012
         
/s/ Nadine Teixeira
   
Nadine Teixeira, an individual
 



 

--------------------------------------------------------------------------------